FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Ben Samford and wife Bette Ann Samford, Cecil

Jackson and wife Michelle Jackson and Sammy Monk, Plaintiffs in the trial court secured an

extension of eighty-three (83) days in which to file Appellees’ Brief in the following numbered

and entitled cause:

Enbridge G & P (East Texas) L.P.

No. 12-13-00307-CV               vs.

Ben Samford and wife Bette Ann Samford, Cecil Jackson and wife Michelle Jackson and
Sammy Monk

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 9th day of October
2015, A.D.

                                               Respectfully yours,

                                               PAM ESTES, CLERK


                                               By: ______________________________
                                                   Katrina McClenny, Chief Deputy Clerk